          Case 2:19-cv-00386-GMN-NJK Document 58 Filed 01/22/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     ROBERT WHITE,
 8                                                       Case No.: 2:19-cv-00386-GMN-NJK
            Plaintiff(s),
 9                                                                      Order
     v.
10
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT, et al.,
12          Defendant(s).
13         This case has been referred for a mandatory settlement conference. Docket No. 55. On
14 December 2, 2020, the Court set that settlement conference for January 26, 2021. Docket No. 56.
15 The Court required therein the submission of settlement statements that include, among other
16 items, an email address for the participants so that they can attend the settlement conference by
17 video. Id. at 3. The settlement statements were due on January 19, 2021. See id. The Court
18 received a settlement statement from the defense, but did not receive a settlement statement from
19 Plaintiff. Accordingly, the settlement conference cannot proceed.
20         The settlement conference is hereby CONTINUED to 9:30 a.m. on February 19, 2021.
21 Plaintiff must submit a settlement statement providing the required information (see Docket
22 No. 56) by 3:00 p.m. on February 5, 2021. FAILURE TO COMPLY WITH THIS ORDER
23 MAY RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE
24 DISPOSITIVE SANCTIONS.
25         IT IS SO ORDERED.
26         Dated: January 22, 2021
27                                                             ______________________________
                                                               Nancy J. Koppe
28                                                             United States Magistrate Judge
                                                   1
